[Cite as Hancock v. Crook, 2014-Ohio-5106.]


                            IN THE COURT OF APPEALS OF OHIO

                                 TENTH APPELLATE DISTRICT

Kevyn Hancock,                                :

                Plaintiff-Appellant,          :
                                                                 No. 14AP-332
v.                                            :            (C.P.C. No. 13JU-12500)

Devina Crook,                                 :           (REGULAR CALENDAR)

                Defendant-Appellee.           :



                                        D E C I S I O N

                                 Rendered on November 18, 2014


                Kevin Hancock, pro se.

                 APPEAL from the Franklin County Court of Common Pleas,
                     Division of Domestic Relations, Juvenile Branch


CONNOR, J.
        {¶ 1} Plaintiff-appellant, Kevyn Hancock, appeals from a judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile
Branch, in favor of defendant-appellee, Devina Crook. For the reasons that follow, we
affirm the judgment of the trial court.
A. Facts and Procedural History
        {¶ 2} On September 11, 2013, appellant filed a Pro Se "Complaint to Approve,
Adopt and Modify/Terminate Child Support," seeking the modification of a
September 29, 2011 administrative order of child support and medical support for
appellant's minor child, Karsyn L. Hancock. Karsyn was born to appellee, Davina Cook,
on February 28, 2011. Appellant's complaint seeks a reduction of monthly child support
to $400, and an alternating allocation of the yearly child dependency exemption. On
No. 14AP-332                                                                                  2


March 6, 2014, appellee filed a waiver of service of summons and a magistrate of the court
held a hearing on the matter.
       {¶ 3} On March 11, 2014, the magistrate issued a decision recommending
approval and adoption of the September 29, 2011 order, without modification. Appellant
did not file an objection to the magistrate's decision. On March 24, 2014, the trial court
issued a "Judgment Entry & Magistrate's Decision Judgment Entry," which states:
              The Court adopts the magistrate's decision and approves the
              same, unless specifically modified or vacated, and enters the
              same as a mater of record, and includes same as the Court's
              judgment herein.

       {¶ 4} Appellant filed a timely notice of appeal to this court on April 22, 2014.
B. Assignments of Error
       {¶ 5} Appellant's two assignments of error are as follows:
              [I.] The magistrate only credited me $3,900.00 yearly for the
              care of Kaniah (Hancock vs. Crook Exhibit 6). The amount
              should read $5,090.04 yearly for Kaniah's support (Hancock
              vs. Crook Exhibit 3, page 2).

              [II.] The magistrate granted the defendant, Devina Crook
              $1,518.40 for health insurance and $7,950.00 for child care
              without the defendant proving or providing any
              documentation.

C. Standard of Review
       {¶ 6} Civ.R. 53(D)(3)(b)(i) provides that "[a] party may file written objections to a
magistrate's decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i)." "[I]f no timely objections are filed, the court may adopt a magistrate's
decision, unless it determines that there is an error of law or other defect evident on the
face of the magistrate's decision." Civ.R. 53(D)(4)(c).
       {¶ 7} Civ.R. 53(D)(3)(b)(iv) entitled "Waiver of right to assign adoption by court
as error on appeal" specifically states that "[e]xcept for a claim of plain error, a party shall
not assign as error on appeal the court's adoption of any factual finding or legal
conclusion, whether or not specifically designated as a finding of fact or conclusion of law
under Civ.R. 53(D)(3)(a)(ii), unless the party has objected to that finding or conclusion as
No. 14AP-332                                                                                  3


required by Civ.R. 53(D)(3)(b)." (Emphasis added.) Appellant did not file objections to
the magistrate's decision in this case. Accordingly, we must review appellant's
assignments of error under plain error standard.
       {¶ 8} In the context of a civil appeal, "an appellate court only applies the plain-
error doctrine if the asserted error 'seriously affects the basic fairness, integrity, or public
reputation of the judicial process, thereby challenging the legitimacy of the underlying
judicial process itself.' " Claffey v. Natl. City Bank, 10th Dist. No. 11AP-95, 2011-Ohio-
4926, ¶ 15, quoting Goldfuss v. Davidson, 79 Ohio St. 3d 116, 123 (1997). For example, a
trial court commits plain error by excluding a child's father from a case plan where the
county children services board knew father's identity and approximate whereabouts at the
time it filed the dependency and neglect complaint. In re S.R., 9th Dist. No. 27209, 2014-
Ohio-2749, ¶ 26.
D. Legal Analysis
       {¶ 9} In ruling that appellant was not entitled to a modification of the existing
child support order, the magistrate determined that appellant did not demonstrate a
sufficient change in circumstances to justify modification. Specifically, the magistrate
found that the recalculated support order was not more than ten percent less than the
amount of child support required to be paid pursuant to the existing child support order.
R.C. 3119.79. In ruling that appellant was not entitled to a reallocation of the child
dependency exemption, the magistrate found that appellant failed to produce evidence
that a reallocation would produce a greater net tax savings. The trial court, finding no
error of law or other defect on the face of the magistrate's decision, adopted the
magistrate's decision as the judgment of the court.
       {¶ 10} We note that appellant's assignments of error speak only to the decision of
the magistrate. Appellant does not allege that the trial court erred when it adopted the
magistrate's decision. Indeed, the errors that appellant raises in this appeal are not the
sort of errors that would be apparent on the face of the magistrate's decision. Thus, we
perceive no error on the part of the trial court in this instance.
       {¶ 11} Moreover, even if we were to conclude that the magistrate committed the
errors alleged by appellant, such errors do not " 'seriously affect the basic fairness,
integrity, or public reputation of the judicial process, thereby challenging the legitimacy of
No. 14AP-332                                                                                4


the underlying judicial process itself.' " Blevins v. Blevins, 10th Dist. No. 14AP-175, 2014-
Ohio-3933, ¶ 13, quoting Goldfuss. Accordingly, the errors alleged by appellant in this
appeal do not rise to the level of plain error. See, e.g., Blevins at ¶ 24 (Appellant's
assertion that the trial court erred by reducing appellee's child support obligation without
cause and against the best interest of the children does not raise plain error); In re J.P.-
M., 9th Dist. No. 23694, 2007-Ohio-5412 (Trial court's refusal to remove child's guardian
due to allegations of bias does not rise to the level of plain error); Lingnau v. Lingnau, 5th
Dist. No. 10-15-2012, 2012-Ohio-4779 (In the context of a motion to modify child support,
an appellate court will not invoke the defense of res judicata under the plain error
standard where former husband failed to raise the defense either directly to the
magistrate or in his written objections to the magistrate's decision); Phillips v. Phillips,
9th Dist. No. 13CA010358, 2014-Ohio-248 (Trial court's failure to appoint a guardian ad
litem for minor children does not rise to level of plain error even though statutory law
mandates the appointment when requested by either parent).
       {¶ 12} Because appellant failed to object to the magistrate's decision and because
the assigned errors do not rise to the level of plain error, we overrule each of appellant's
assignments of error. Civ.R. 53(D)(3)(b)(iv).
       {¶ 13} Having ruled that appellant waived the assigned errors, we affirm the
judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations,
Juvenile Branch.
                                                                        Judgment affirmed.

                      BROWN and LUPER SCHUSTER, JJ., concur.
                             _________________